              Case 2:19-cv-00005-JCC Document 57 Filed 05/18/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    BRUNCH REED et al.,                                 CASE NO. C19-0005-JCC
10                          Plaintiffs,                   MINUTE ORDER
11           v.

12    GENERAL MILLS, INC. et al.,

13                          Defendants.
14

15          The following minute order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion for an order
18   extending the case schedule (Dkt. No. 55). The Court hereby GRANTS the motion and
19   ORDERS as follows:
20      1. The new trial date is March 14, 2022;
21      2. The discovery cutoff is 120 days before the new trial date;
22      3. The dispositive motion filing deadline is 90 days before the new trial date;
23      4. The deadline for proposed pretrial orders is March 4, 2022;
24      5. The deadline for trial briefs and proposed voir dire/jury instructions is March 10, 2022;
25      6. Plaintiffs must file their motion for class certification and any expert reports in support by
26          February 4, 2021;


     MINUTE ORDER
     C19-0005-JCC
     PAGE - 1
             Case 2:19-cv-00005-JCC Document 57 Filed 05/18/20 Page 2 of 2




 1     7. Defendants must file their opposition to Plaintiffs’ motion for class certification and any

 2        rebuttal expert reports by April 16, 2021; and

 3     8. Plaintiffs shall file their reply in support of their motion for class certification by June 4,

 4        2021.

 5        DATED this 18th day of May 2020.

 6                                                          William M. McCool
                                                            Clerk of Court
 7
                                                            s/Tomas Hernandez
 8
                                                            Deputy Clerk
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0005-JCC
     PAGE - 2
